DETAILED ACTION
Response to Amendment
The following is in response to the amendment of October 25, 2021.

Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed
The following is an examiner’s statement of reasons for allowance:
In a sheet manufacturing apparatus comprising a web former that forms a web of defibrated substances obtained by defibrating a raw material containing fibers, a sheet former that forms a sheet of the web formed by the web former, the sheet former including a former roller unit, the former roller unit having a pressurizing roller pair that pressurizes and heats the web formed by the web former so as to form a sheet, the prior art does not disclose or suggest
cleaning units each of which has an oil impregnated web that clean the roller surfaces of the rollers of the pressurizing roller pair, respectively, and downstream scraping blades that remove attached matter on the roller surfaces of the rollers of the pressurizing roller pair, respectively, each of the downstream scraping blades being disposed, in a roller rotating direction of each of the rollers, between a nip portion of the pressurizing roller pair and each of the cleaning units, and disposed downstream relative to each of the cleaning units in the roller rotating direction, wherein each of the cleaning units clean each of the roller surfaces of the rollers which has passed through the nip portion on an upstream side of each of the downstream scraping blades in the roller rotating direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Eric Hug/Primary Examiner, Art Unit 1748